FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 23, 2022

                                      No. 04-22-00427-CV

                                      Chris Noel CARLIN,
                                            Appellant

                                                 v.

BEXAR COUNTY, Bexar County Judge Nelson W. Wolff, Judge Ron Rangel, and Judge Rosie
                                  Alvarado,
                                  Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI10840
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
        The clerk’s record was filed on July 20, 2022. Appellant filed a first amended statement
of inability to afford costs on March 29, 2022. The reporter’s record was due on August 16,
2022. On August 23, 2022, Ms. Tracy Ray Plummer, the court reporter responsible for filing the
record, filed a notice with this court stating, “I, along with others, may be filing a contest to
notice of inability to pay.”

        If a party, the clerk, or the court reporter seeks to require appellant to pay costs to
prepare the record, we ORDER they must file a motion in accordance with Texas Rule of Civil
Procedure 145. The motion must be filed in the trial court and a copy must be filed with this
court not later than September 2, 2022.

         If a complying motion is not filed by September 2, 2022, Ms. Plummer is ORDERED to
prepare and file the record without payment of costs no later than September 22, 2022. If a
Rule 145 motion is timely filed, we ORDER the trial court to immediately set and give ten days’
notice of an oral hearing on the motion. See TEX. R. CIV. P. 145(f)(1). Any hearing must be held
not later than September 22, 2022. If the trial court orders appellant to pay any part of the costs,
the court must make detailed findings that appellant can afford to pay them. See id. 145(f)(2)–
(4), and a supplemental record containing the court’s order and any written findings must be filed
in this court within three days of the hearing.
                                                                                      FILE COPY

        We direct the clerk of this court to send a copy of appellant’s March 29, 2022 First
Amended Statement of Inability to Afford Costs together with this order to the parties, the trial
court clerk, the court reporter, and the trial court.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court